Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	the “first straight line” and “second straight line” recited in claims 1 and 21, “second elongated member” recited in claim 11.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “first straight line” and “second straight line” recited in claims 1 and 21, “second elongated member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-14, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1 and 21 recite “frame member extends longitudinally only along a first straight line from a first end to a second end” (emphasis added).  However, clearly the frame would extend at least to some extent in a vertical and lateral direction.  Thus it is unclear what this language is meant to convey.	Claims 1 and 21 recite “wherein the frame does not include any frame elements extending along a line other than the first straight line or the second straight line”.  However the footrest unit 135 would reasonably be considered frame elements and do not extend along the first axis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 11 recites “first an elongated member, a second elongated member parallel to the first elongated member”.  However, the drawings and description only discloses a footrest 135 having a single elongated element 136.  The specification in paragraph [00034] recites “Footrest unit 135 comprises an elongated member 136 pivotally connected to frame 102. Footrest unit 135 also comprises a flange or footrest member 138 (best shown in FIG. 5A) preferably connected to elongated member 136 and a secondary pivot member or hinge 142 pivotally connecting elongated member 136 to frame No second elongated element parallel to the first elongated element is disclosed.”  There is no recitation of any second elongated member.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 10 (as understood) are rejected under 35 U.S.C. 102(b) as being anticipated by Pyntikov et al. U.S. 6,802,385.	Pyntikov et al. discloses a bicycle comprising: 	A bicycle comprising: a frame member 16 and a fork, wherein the frame member extends longitudinally along a first straight line from a first end to a second end, and wherein the fork extends longitudinally along a second straight line and is connected to a terminal end of the second end of the frame member;	a rear wheel 14 rotatably connected to the first end of frame member; 	a front wheel 12 rotatably connected to the fork; 	a steering unit 18 connected to the fork; 	a seat 20 connected to the frame member;	wherein the rear wheel and the frame member are located in a first plane;	wherein the rear wheel is connected to the frame member at a first height, 	wherein the fork is connected to the frame member at a second height, and wherein the second height is higher than the first height;	wherein the angle between the frame member and the fork is approximately 90 degrees;	further comprising a footrest (pedals shown in Fig. 1) connected to the frame.
Claim(s) 1-5, 10 (as understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiang US D650,724.	Chiang (see annotated Fig. 2 below) discloses a bicycle comprising: 	a frame comprising a frame member and a fork, wherein the frame member extends longitudinally only along a first straight line, from a first end to a second end, and wherein the fork extends longitudinally along a second straight line and is connected to the terminal end of the second end of the frame member; 	a rear wheel rotatably connected to the first end of the frame member; 	a front wheel rotatably connected to the fork; 	a steering unit connected to the fork; and 	a seat connected to the frame member; wherein the frame does not include any frame elements extending along a line other than the first straight line or the second straight line;	wherein the rear wheel and the frame are located in a first plane;	wherein the rear wheel is connected to the frame at a first height, 	wherein the fork is connected to the frame at a second height, and wherein the second height is higher than the first height;	wherein the angle between the frame and the fork is approximately 90 degrees;
    PNG
    media_image1.png
    731
    885
    media_image1.png
    Greyscale
	further comprising a footrest connected to the frame.

Allowable Subject Matter
Claim 6, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.	Regarding the rejection of claim(s) 1 and 21 under 35 U.S.C. 112 second paragraph,  applicant has argued that amending the claim to recite a line instead of an axis renders the claims definite.  However, the rejection is due to the language that the frame member extends only along a first line, when clearly the frame also extends in directions not along a single line.	Regarding the rejection of claims 11-13 under 35 U.S.C. 112 first paragraph, applicant has argued that Fig. 5B shows a second elongated member.  However, this contradicts the information in the written description, as noted in the rejection above which only recites a single elongated member and only refers to it with a single reference number 136.	Regarding the rejection of claims 1-5, 10 as being anticipated by Pyntikov ‘385, applicant has argued that “the frame member (or frame members) disclosed in Pyntikov extends along two lines as shown in the following annotated version of Figure 1”.  However, as note above, the term “frame element” is open to interpretation.  Also, the use of the transitional term “comprising” is open ended and does not preclude other elements. 	Finally, a new rejection of claims 1-5, and 10 as being anticipated by Chiang ‘724 has been made which appears to render the arguments above moot.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



May 24, 2022